DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-21 are objected to because of the following informalities:  
Claim 1, line 14 recites, “base at least on said first grid monitoring data”, which should be corrected for clarity and/or to correct typographical error. Appropriate correction is required.
Claim 1, line 25 recites, “base on said joint probability distribution function”, which should be corrected for clarity and/or to correct typographical error. Appropriate correction is required.
Claim 1, line 12 recites, “said predictive monitoring”, which should be corrected “said predictive monitoring procedure” to have proper antecedent basis. Appropriate correction is required.
Claim 4, line 2 recites, “said first monitoring data”, which should be corrected to “said first grid monitoring data” to have proper antecedent basis.  Claims 5-6, 17 depend from objected Claim 4. Appropriate correction is required.
Claim 14, line 2 recites, “said first monitoring data”, which should be corrected to “said first grid monitoring data” to have proper antecedent basis.  Appropriate correction is required.
Claim 19, line 2 recites, “said first monitoring data”, which should be corrected to “said first grid monitoring data” to have proper antecedent basis.  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-6 recite the dependency to self.  Thus, these claims are incomplete. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " said computerised platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " said computerised platform" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " said computerised platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " said computerised platform" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " said computerised platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " said computerised platform" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " said computerised platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " said computerised platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation " said computerised platform" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation " said computerised platform" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " said remote computerised platform" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " said second grid monitoring data" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation " said second grid monitoring data" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Allowable Subject Matter
Claims 1-4, 7, 9-21 are allowed over the prior art of record. Claims 5 and 6 would be allowable upon correction of the 112 problems noted above.
The following is a statement of reasons for the indication of allowable subject matter: Regarding Claim 1, closest prior art of record considered McCormack et al. (US 2008/0097706) discloses an electronic protection device for electric power distribution grids (grid/network 1, Figures 1-2), said electronic protection device being adapted to control one or more switching devices in an electric power distribution grid (Paragraph 18, “...sectionalizing switch”) and being capable of communicating, at local level, with one or more sensors or electronic devices (comprising 7, Figures 1-2) of said electric power distribution grid (Paragraph 18, 7  sending voltage/current/ temperature signals to sectionalizing switch) ,
 at remote level, with a remote computerised platform, said electronic protection device being adapted to receive first grid monitoring data indicative of physical quantities related to the operation of said electric power distribution grid from said sensors or electronic devices (Paragraph 18, 7  sending voltage/current/ temperature signals to sectionalizing switch), 
said first grid monitoring data including at least measured values indicative of at least a line current flowing along at least an electric line of said electric power distribution grid (Paragraph 18, 7  sending voltage/current/ temperature signals to sectionalizing switch), wherein 
it is adapted to carry out a predictive monitoring procedure of the operating conditions of said electric power distribution grid (Paragraph 13), said predictive monitoring comprising: 
base at least on said first grid monitoring data (based on monitoring data from sensors 7, Figures 1-2), calculate grid data sets indicative of the behavior of said electric power distribution grid in a first time interval preceding a reference instant (Abstract, Paragraph 13, “…calculating the out of balance current …on a cycle by cycle basis”), each data set including at least a measured value indicative of said line current and monitored at a corresponding instant of said first time interval (Abstract, Paragraph 13, “…calculating the out of balance current …on a cycle by cycle basis”); and 
calculate a probability value indicative of the probability that said line current causes a trip intervention of said electronic protection device in said second time interval, according to a given reference tripping curve (Paragraph 13, “…. the operator of the network will be able to predict if and when a more serious fault is likely to occur as well as the location of that fault”). 
McCormack does not disclose that base on said grid data sets, calculate a joint probability distribution function indicative of the behavior said line current in a second time interval following said reference instant, said joint probability distribution function being calculated basing on a predictive calculation model or function; the calculate probability value being base on said joint probability distribution function, and compare said probability value with a predefined probability threshold value. 
Zhang et al. (US 2012/0001580) discloses fault detection system (Figures 1-11) which comprises determining probability value for a fault to occur, based on measured values and comparing the probability value with a predefined probability threshold value (Figures 2, 4, 6-11, Paragraphs 49, 50, Claim 14). 
McCormack and Zhang, alone or in combination does not disclose base on said grid data sets, calculate a joint probability distribution function indicative of the behavior said line current in a second time interval following said reference instant, said joint probability distribution function being calculated basing on a predictive calculation model or function and the calculate probability value being base on said joint probability distribution function, in combination with the other recited elements of Claim 1, therefore allowable, upon overcoming the Claim objections and 112 rejections above. Claims 2-7, 14-17, 19-21 depend from Claim 1.
Claim 18 recites a computerised system for monitoring an electric power distribution grid including the allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1, upon overcoming the Claim objections and 112 rejections above. Claims 9-13 depend from Claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 11/15/2022                                                                                                                                                                                             
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836